MURDOCK, Justice
(concurring specially).
In discussing the interplay between the so-called “substantial relationship rule” and the “fairly debatable rule,” the main opinion at one juncture states that “the court must determine whether the existing zoning classification ... bears a reasonable relationship to the promotion of the health, safety, morals, or general welfare of the community before turning to the ‘fairly debatable’ analysis.” 148 So.3d at 705. Although I concur in the main opinion, I write separately to state my understanding that the “substantial relationship rule” is the rule that governs the decision of the legislative body and that the Court’s evaluation of that decision as it relates to either an existing classification of property or the legislative body’s decision in response to a request to change that classification is governed by the “fairly debatable rule.” I would state the matter as follows: It is for the Court to assess whether the legislative body has correctly determined whether a “substantial relationship” exists between a given zoning designation and the promotion of the public health, safety, morals, or general welfare, and the Court may not disturb the legislative body’s decision in this regard if that decision is “fairly debatable.”
SHAW, J., concurs.